[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JULY 17, 2009
                             No. 08-13317                 THOMAS K. KAHN
                       ________________________                CLERK


                   D. C. Docket No. 06-20624-CV-ASG

PYCSA PANAMA, S.A.,


                                                           Plaintiff-Appellant,

                                  versus

TENSAR EARTH TECHNOLOGIES, INC.,
a Georgia corporation,

                                                          Defendant-Appellee,

THOMAS E. SCOTT,

                                                         Special Master.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (July 17, 2009)

Before DUBINA, Chief Judge, BIRCH and WILSON, Circuit Judges.
PER CURIAM:

      This is an appeal from the district court’s granting Tensar Earth

Technologies, Inc.’s motion for summary judgment. After a careful review of the

record, review of the parties’ briefs, and having the benefit of oral argument, we

affirm the summary judgment of the district court on its well-reasoned opinion of

16 April 2008 (2008 WL 1775409 (S.D. Fla.)).

      AFFIRMED.




                                          2